      Case 1:20-cv-01937-VSB-SDA Document 59 Filed 07/21/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                 7/21/2021

 National Union Fire Insurance Company of
 Pittsburgh, PA,
                                                             1:20-cv-01937 (VSB) (SDA)
                                Plaintiff,
                                                             OPINION AND ORDER
                    -against-

 PVT Limited,
                                Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Pending before the Court are: (1) a motion by Plaintiff National Union Fire Insurance

Company of Pittsburgh, PA (“National Union”), pursuant to Rules 15(a) of the Federal Rules of

Civil Procedure, for leave to amend its Complaint to add a cause of action for partial rescission of

certain aircraft insurance policies based upon alleged material misrepresentations made by

Defendant PVT Limited (“PVT”) in its applications for insurance coverage (Pl.’s 6/10/21 Not. of

Mot., ECF No. 36), and (2) a motion by PVT, pursuant to Rule 36(b) of the Federal Rules of Civil

Procedure, for leave to withdraw and amend certain of its admissions made in response to

National Union’s First and Third Sets of Requests for Admissions (“RFAs”). (See Def.’s 6/25/21 Ltr.

Mot., ECF No. 40.) For the reasons set forth below, both motions are GRANTED.

                                             BACKGROUND

       This is an insurance coverage action in which National Union seeks to determine its

obligations to PVT under two business aircraft policies (the “Policies”) in connection with the

first-party claim for damage in 2019 to a Gulfstream GV-SP (G550) aircraft (the “Aircraft”)

submitted by PVT, the beneficial owner of the Aircraft and one of the named insureds on the

Policies (the “Claim”). (See Compl., ECF No. 2, ¶¶ 1-2.) In its Complaint, National Union seeks a
      Case 1:20-cv-01937-VSB-SDA Document 59 Filed 07/21/21 Page 2 of 12




declaratory judgment that it has no duty to indemnify PVT for the Claim. (See id. ¶ 63.) As

discussed below, National Union now seeks to add a partial rescission claim based, in part, upon

PVT’s responses to RFAs and PVT, in turn, seeks to amend certain of such responses.

I.     Facts Relevant To Pending Motions

       In the Aircraft Insurance Application for the 2018-2019 policy, PVT lists “KCEF” as the

airport where the Aircraft is “usually based,” followed by a check mark next to the word

“Hangared.” (See 2018-2019 Insurance Application, ECF No. 37-5, at 2.) KCEF is the airport code

for the Westover Metropolitan Airport in Chicopee, Massachusetts. (See Pl.’s Mem., ECF No. 37,

at 2 n.2.) 1 Based upon the home airport for the Aircraft, National Union states that it provided

PVT with a base airport discount for both the hull and liability coverage, which resulted in a

reduction of premium for each of the two Policies at issue in this action. (See id. at 2; see also

Proposed Am. Compl., ECF No. 37-8, ¶ 50.)

       As addressed in the Procedural History section below, certain of PVT’s written discovery

responses contradict the insurance application regarding the issue of where the Aircraft is usually

based, giving rise to the motions now before the Court.

II.    Procedural History

       On March 4, 2020, National Union filed its Complaint in this action. (Compl., ECF No. 2.)

On May 8, 2020, PVT filed its Answer, Affirmative Defenses and Counterclaim. (Answer, ECF No.

8.) In its Counterclaim, PVT asserts that National Union breached its obligations under the Policies

by wrongfully denying coverage for, and failing to pay PVT’s loss as occasioned by, damage to the


1
 Certain prior insurance applications submitted by PVT also listed Westover Airport as the home airport
for the Aircraft and predecessor aircraft (although some of the prior applications were silent as to the
home airport). (See Pl.’s Mem. at 1-2.)


                                                   2
      Case 1:20-cv-01937-VSB-SDA Document 59 Filed 07/21/21 Page 3 of 12




Aircraft, and that National Union engaged in bad faith. (See id. ¶¶ 57-68.) On May 29, 2020,

National Union filed its Answer to the Counterclaim. (Ans. to Counterclaim, ECF No. 11.)

        On October 30, 2020, National Union served its first set of interrogatories to PVT. (See

3/31/21 Joint Ltr., ECF No. 25, at 1.) On December 10, 2020, PVT served its responses to the

interrogatories. (PVT’s Rog Responses, ECF No. 37-6.) In response to Interrogatory No. 2, PVT

stated that “[f]rom September 2015 until February 2019, the Aircraft was not based or principally

hangered in any one location, due to the normal operation of such an aircraft.” (See id. at 3.)

        On December 22, 2020, National Union served its first set of RFAs to PVT. (See 3/31/21

Joint Ltr. at 3.) On February 4, 2021, PVT filed its responses to the RFAs. (PVT’s Responses to RFAs,

ECF No. 37-7.) In response to Request No. 22, which asked PVT to “[a]dmit that from December

7, 2015 to December 7, 2018, the Aircraft was usually based in Massachusetts,” PVT responded

in part “that during this time period the Aircraft was located in Massachusetts only on rare

occasions and for very minor maintenance issues; and that facilities in Massachusetts were used

by PVT to store the log books for the Aircraft and to provide the [Federal Aviation Administration

(“FAA”)] an address to serve notices in relation to the Aircraft’s operations.” (See id. at 5-6.) In

response to RFA No. 30, which asked PVT to “[a]dmit that from December 7, 2018 to December

7, 2019, the Aircraft was usually based in Massachusetts,” PVT responded in part “that during

this time period the Aircraft was located in Massachusetts only on rare occasions and for very

minor maintenance issues; and that facilities in Massachusetts were used by PVT to store the log

books for the Aircraft and to provide the FAA an address to serve notices in relation to the

Aircraft’s operations.” (See id. at 7.)




                                                 3
      Case 1:20-cv-01937-VSB-SDA Document 59 Filed 07/21/21 Page 4 of 12




        On June 10, 2021, National Union filed its motion that is now before the Court to amend

its Complaint to add a cause of action for partial rescission of the Policies based upon alleged

material misrepresentations made by PVT in its applications for insurance coverage regarding the

usual location of the Aircraft. 2 (See Pl.’s 6/10/21 Not. of Mot.; Pl.’s Mem. at 5-7.) On June 25,

2021, PVT filed its request that also is now before the Court for leave to withdraw and amend

certain of its admissions to National Union’s first and third sets of RFAs relating to the location of

the Aircraft. 3 (See Def.’s 6/25/21 Ltr. Mot. at 1-3.) On June 26, 2021, PVT served its amended

responses to National Union’s first set of interrogatories, in which PVT amended its response to

Interrogatory No. 2 regarding the location of the Aircraft. (See PVT Am. Rog Responses, ECF No.

58-3, at 2-3.)

        On July 12, 2021, this action was referred to me for general pretrial purposes. (See Order

of Reference, ECF No. 55.)

                                           LEGAL STANDARDS

I.      Motion To Amend Pleading

        Federal Rule of Civil Procedure 15(a) provides that a court should “freely” grant leave to

amend a pleading “when justice so requires.” Fed. R. Civ. P. 15(a)(2). The decision to grant or

deny leave to amend is within the trial court’s discretion. See, e.g., Zenith Radio Corp. v. Hazeltine

Research, Inc., 401 U.S. 321, 330 (1971) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). The


2
 On July 8, 2021, PVT filed its opposition memorandum. (Def.’s Opp. Mem., ECF No. 49.) On July 20, 2021,
National Union filed its reply memorandum. (Pl.’s Reply, ECF No. 57.)
3
  Although PVT does not seek to amend its responses to Request Nos. 22 and 30 from National Union’s
first set of RFAs relating to the location of the Aircraft (which are discussed in the text above), PVT seeks
to amend its responses to RFA Nos. 23, 25, 27, 28, 29, 31, 33, 35, 36 and 37 from National Union’s first set
of RFAs (see PVT 7/20/21 Ltr., Ex. 1, ECF No. 58-1) and its responses to RFA Nos. 27, 28, 30, 32, 34, 37, 38,
40, 42 and 44 from National Union’s third set of RFAs. (See PVT 7/20/21 Ltr., Ex. 2, ECF No. 58-2.)


                                                     4
      Case 1:20-cv-01937-VSB-SDA Document 59 Filed 07/21/21 Page 5 of 12




court may deny leave to amend for “good reason,” which involves an analysis of the factors

articulated in Foman: undue delay, bad faith, futility of amendment or undue prejudice to the

opposing party. See McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007) (citing

Foman, 371 U.S. at 182). “An amendment to a pleading is futile if the proposed claim could not

withstand a motion to dismiss pursuant to Fed.R.Civ.P. 12(b)(6).” Lucente v. Int’l Bus. Machines

Corp., 310 F.3d 243, 258 (2d Cir. 2002). 4

II.    Motion To Withdraw And Amend Admissions

       Under Rule 36 of the Federal Rules of Civil Procedure, “[a] party may serve on any other

party a written request to admit, for purposes of the pending action only, the truth of any matters

within the scope of Rule 26(b)(1) relating to[,]” among other things, “facts[.]” Fed. R. Civ. P.

36(a)(1)(A). In response to an RFA, “[i]f a matter is not admitted, the answer must specifically

deny it or state in detail why the answering party cannot truthfully admit or deny it.” Id. 36(a)(4).

Moreover, “[a] denial must fairly respond to the substance of the matter; and when good faith

requires that a party qualify an answer or deny only a part of a matter, the answer must specify

the part admitted and qualify or deny the rest.” Id.

       A fact that is admitted under Rule 36 “is conclusively established unless the court, on

motion, permits the admission to be withdrawn or amended.” Fed. R. Civ. P. 36(b). However, “the

court may permit withdrawal or amendment if it would promote the presentation of the merits

of the action and if the court is not persuaded that it would prejudice the requesting party in

maintaining or defending the action on the merits.” Id.


4
 “A motion to amend is not a dispositive motion.” Media Glow Digital, LLC v. Panasonic Corp. of N. Am.,
No. 16-CV-07907 (PGG), 2020 WL 3483632, at *3 (S.D.N.Y. June 26, 2020). Thus, I am deciding this motion
based upon the general pretrial referral.


                                                  5
      Case 1:20-cv-01937-VSB-SDA Document 59 Filed 07/21/21 Page 6 of 12




        “Rule 36(b) does not require that a withdrawal not prejudice the requesting party, for

withdrawal of a deemed admission will almost always be to the requesting party’s detriment.”

River Light V, L.P. v. Lin & J Int’l, Inc., 299 F.R.D. 61, 63 (S.D.N.Y. 2014). “Instead, a court must look

to whether the prejudice that results from allowing the admissions to be withdrawn impacts ‘the

requesting party in maintaining or defending the action on the merits.’” United States Sec. &

Exch. Comm’n v. Collector’s Coffee Inc., No. 19-CV-04355 (VM) (GWG), 2021 WL 1783490, at *3

(S.D.N.Y. May 5, 2021) (citing Fed. R. Civ. P. 36(b)). “The prejudice contemplated by Rule 36(b)

focuses on the prejudice that [the party receiving the admission] could suffer at trial or close to

trial . . . .” Vecron Exim Ltd. v. Stokes, No. 17-CV-02944 (CAS) (RAO), 2018 WL 6168022, at *4 (C.D.

Cal. June 20, 2018); see also Collector’s Coffee Inc., 2021 WL 1783490, at *3 (“prejudice

contemplated by the Rule . . . relates to the difficulty a party may face in proving its case, e.g.,

caused by the unavailability of key witnesses, because of the sudden need to obtain evidence

with respect to the questions previously answered by the admissions”).

        “Under Rule 36(b), the decision to excuse the defendant from its admissions is in the

court’s discretion.” Collector’s Coffee Inc., 2021 WL 1783490, at *2 (citation omitted).

                                               ANALYSIS

I.      National Union Is Granted Leave To Amend Its Complaint

        The Court, in its discretion, grants National Union’s motion to amend its Complaint to add

a partial rescission claim under the liberal standard of Rule 15. 5 National Union seeks to add a



5
 The Court agrees with National Union that Rule 15 is the correct legal standard to apply to the pending
motion (see Pl.’s Reply at 2-3.), not Rule 16(b), as had been advocated by PVT. (See Def.’s Opp. Mem at 7-
8.) However, even if Rule 16(b) were applied, the Court finds that good cause exists for the amendment
based upon PVT’s discovery responses.


                                                    6
      Case 1:20-cv-01937-VSB-SDA Document 59 Filed 07/21/21 Page 7 of 12




partial rescission claim – i.e., to rescind the Policies as to the subject Aircraft only, and not as to

other insured aircraft – based upon information it obtained from PVT’s interrogatory responses

and admissions. In these circumstances, as further addressed below, justice requires that

National Union be permitted to amend.

       PVT raises two objections to National Union’s motion – futility and prejudice (see Def.’s

Opp. Mem. at 9-18), each of which is addressed in turn.

       A.      National Union’s Partial Rescission Claim Is Not Futile

       In arguing against National Union’s motion to amend, PVT contends that the proposed

First Amended Complaint (“FAC”) is futile because it does not state a claim for partial rescission.

(See Def.’s Opp. Mem. at 9.) “Under New York law, ‘an insurer may rescind an insurance policy if

it was issued in reliance on material misrepresentations.’” Great Am. Ins. Co. v. Zelik, No. 19-CV-

01805 (JSR), 2020 WL 85102, at *3 (S.D.N.Y. Jan. 6, 2020), on reconsideration in part, 6 439 F.

Supp. 3d 284 (S.D.N.Y. 2020) (citing Fid. & Guar. Ins. Underwriters, Inc. v. Jasam Realty Corp., 540

F.3d 133, 139 (2d Cir. 2008)). Moreover, partial rescission is an appropriate remedy where the

insurance contract is divisible. See Zelik, 2020 WL 85102, at *4.

       National Union’s proposed FAC alleges that “PVT misrepresented that KCEF was the

Aircraft’s Home or Base Airport;” that the misrepresentation was material; that National Union

relied upon the misrepresentation in setting a reduced premium for the Policies; and that the




6
 The reconsideration motion in Zelik was granted only on a narrow question regarding attorneys’ fees,
and not on the issue of partial rescission. See Zelik, 439 F. Supp. 3d at 290.


                                                  7
      Case 1:20-cv-01937-VSB-SDA Document 59 Filed 07/21/21 Page 8 of 12




Policies are severable with respect to the Aircraft.7 (See Proposed FAC ¶¶ 103-06.) Thus, National

Union has pled the elements of a partial rescission claim.

        PVT argues that it did not misrepresent the home or base airport because the policy

application question that PVT answered was ambiguous. (See Def.’s Mem. at 10.) The Court finds

no such ambiguity. The question asked PVT to identify the airport where the insured aircraft is

“usually based.” (See 2018-2019 Insurance Application at 2.) PVT responded by listing “KCEF”

(i.e., the airport code for the Westover Metropolitan Airport), followed by a check mark next to

the word “Hangared.” (See id.) This response is contradicted by PVT’s own interrogatory

response, as well as PVT’s admissions, including the admissions that PVT now seeks to amend.

Thus, National Union plainly has a plausible basis to allege that a misrepresentation was made

by PVT.8

        PVT also argues that National Union will not be able to demonstrate the materiality of

PVT’s alleged misrepresentation. (See Def.’s Opp. Mem. at 15-16.) “Whether there has been a

misrepresentation and the materiality of that misrepresentation are usually questions of fact for

the jury; however, where the evidence concerning a material misrepresentation ‘is clear and

substantially uncontradicted, the matter is one of law for the court to determine.’” Zelik, 2020

WL 85102, at *3 (citing Mutual Benefit Life Ins. Co. v. Morley, 722 F. Supp. 1048, 1051 (S.D.N.Y.




7
  With respect to severability, the proposed FAC alleges that “[t]he Aircraft is a separately identified
insured risk under each of the Policies” and that “[t]he Aircraft is separately insured for a specified
amount, distinguishable from the other insured aircraft, under each of the Policies.” (Proposed FAC, ECF
No. 37-8, ¶¶ 75-76.)
8
 Even though PVT has amended its interrogatory response, and is being granted leave to amend certain
of its RFA admissions (as set forth below), PVT’s initial response and admissions may be used by National
Union as evidentiary admissions against PVT (see Analysis Section II.B., infra) in support of National
Union’s partial rescission claim.


                                                   8
      Case 1:20-cv-01937-VSB-SDA Document 59 Filed 07/21/21 Page 9 of 12




1989)). While PVT may challenge on a summary judgment motion whether the evidence adduced

during discovery is clear and substantially uncontradicted, the Court will not assess such evidence

in the context of the pending motion to amend.

       Thus, the Court finds that National Union ’s partial rescission claim is not futile.

       B.      PVT Will Suffer No Undue Prejudice From The Amendment

       PVT argues that it will be prejudiced by the addition of a partial rescission claim because

it will needlessly delay proceedings and complicate the issues. (See Def.’s Opp. Mem. at 18.) The

Court disagrees and finds no undue prejudice. The issues regarding National Union’s partial

rescission claim are not complicated or complex. Fact discovery is not due to close until October

1, 2021. (See Second Revised Case Mgt. Plan, ECF No. 27, at 1.) Thus, the parties have ample time

to conduct discovery regarding the partial rescission claim.

       Accordingly, the Court, in its discretion, grants National Union’s motion to amend to add

a partial rescission claim.

II.    PVT Is Granted Leave To Withdraw And Amend Its Admissions

       The Court, in its discretion, grants PVT’s motion to withdraw and amend its admissions.

As discussed below, the Court finds that permitting such withdrawal and amendment will

promote the presentation of the merits of the action and will not prejudice National Union in

maintaining the action on the merits.

       A.      Presentation Of The Merits Of The Action Will Be Promoted By Granting Leave
               To PVT

       As set forth above, the Court has granted leave to National Union to amend its Complaint

to add a partial rescission claim. National Union bases that claim upon both an interrogatory

response given by PVT and certain admissions made by PVT in response to the RFAs. The differing


                                                 9
      Case 1:20-cv-01937-VSB-SDA Document 59 Filed 07/21/21 Page 10 of 12




treatment under the Federal Rules of Civil Procedure for amendments to interrogatory

responses, on the one hand, and amendments to admissions made in response to RFAs, on the

other, militates in favor of granting PVT’s motion.

       Under Rule 26(e)(1), a party that has responded to an interrogatory or RFA “must

supplement or correct its . . . response . . . in a timely manner if the party learns that in some

material respect the . . . response is incomplete or incorrect, and if the additional or corrective

information has not otherwise been made known to the other parties during the discovery

process or in writing.” Fed. R. Civ. P. 26(e)(1)(A). However, “[t]he provisions on withdrawal or

amendment of admissions are not entirely compatible with the provisions of Rule 26(e) on

supplementation of responses.” 8B Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc. Civ.

§ 2264 (3d ed.). As the Wright & Miller treatise explains:

       Rule 26(e) says, among other things, that a party is under a duty seasonably to
       amend a prior response if it obtains information upon the basis of which it knows
       that the response was incorrect when made, while Rule 36(b) says that it may
       amend the response only with leave of court and upon making the showing
       required in that rule. To the extent that there is an inconsistency, the specific
       provision of Rule 36(b) should control over the general provision of Rule 26(e). The
       two rules can be reconciled by saying that a party is under a duty promptly to seek
       to amend its response to a request for admissions when Rule 26(e) imposes such
       a duty, but that it may not do so unilaterally and must satisfy the court that the
       requirements of Rule 36(b) are met.

Id.

       Here, PVT has done exactly what the Wright & Miller treatise contemplates—PVT has

made a motion under Rule 36(b) to amend certain of the admissions it made in response to

National Union’s RFAs. By contrast, with respect to its interrogatory response, PVT already has

amended its interrogatory response regarding the location of the aircraft. (See PVT Am. Rog

Responses at 2.) The Federal Rules of Civil Procedure do not require court approval before a party


                                                10
     Case 1:20-cv-01937-VSB-SDA Document 59 Filed 07/21/21 Page 11 of 12




amends an interrogatory response. Rather, a party may amend such response pursuant to Rule

26(e). See Fed. R. Civ. P. 26(e)(1). Thus, PVT did not seek court approval before amending its

interrogatory response.

       Unless PVT is granted leave to withdraw and amend its RFA responses, there would be

the anomalous situation where one set of written discovery responses by PVT is at odds with

another. That is, on the one hand, there would be a sworn interrogatory response made on behalf

of PVT (as well as, presumably, sworn deposition testimony) that is at odds with “conclusively

established” facts under Rule 36 that are contained in PVTs responses to the RFAs. This could

lead to needless confusion. In these circumstances, the Court finds that presentation of the

merits of the action to the factfinder will be aided by permitting PVT to withdraw and amend its

admissions.

       B.      Lack Of Prejudice

       There will be no prejudice to National Union in maintaining the action on the merits. The

Court has granted leave to National Union to amend its Complaint to add a partial rescission claim

to which PVT’s RFA responses relate. National Union has sufficient time to probe PVT’s amended

responses to the RFAs, since fact discovery does not conclude until October 1, 2021. (Second

Revised Case Mgt. Plan at 1.) Moreover, although PVT’s prior admissions, which the Court is

permitting to be withdrawn and amended, no longer can be used as conclusive judicial

admissions, they may be used as evidentiary admissions. See 8B Charles Alan Wright & Arthur R.

Miller, Fed. Prac. & Proc. Civ. § 2264.




                                               11
     Case 1:20-cv-01937-VSB-SDA Document 59 Filed 07/21/21 Page 12 of 12




                                          CONCLUSION

         For the foregoing reasons, National Union’s motion to amend is GRANTED. No later than

July 27, 2021, National Union shall file its First Amended Complaint in the form filed at ECF No.

37-8. In addition, PVT’s motion to amend its admissions to National Union’s First and Third Sets

of Requests for Admissions is GRANTED. No later than July 27, 2021, PVT shall serve its amended

admissions in the form filed at ECF Nos. 58-1 and 58-2.

         The Court also grants the Letter Motions to Seal filed at ECF Nos. 48 and 51. Having

reviewed the Kovacs Declaration (ECF No. 52-1), and having considered the documents at issue,

in light of the test set forth in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006),

the Court finds that sealing is warranted. See Capri Sun GmbH v. Am. Beverage Corporation, No.

19-CV-01422 (PAE), 2021 WL 2292575, at *1 (S.D.N.Y. June 4, 2021) (granting motion to seal

information that if made public could competitively damage disclosing party).

SO ORDERED.

Dated:          New York, New York
                July 21, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                               12
